Case 1:16-cv-10386-LTS Document 525-16 Filed 08/16/21 Page 1 of 3




                EXHIBIT 68
        Case 1:16-cv-10386-LTS Document 525-16 Filed 08/16/21 Page 2 of 3
                                                                         Paul A. Saso
                                                                         Director

                                                                         Gibbons P.C.
                                                                         One Pennsylvania Plaza
                                                                         37th Floor
                                                                         New York, NY 10119-3701
                                                                         Direct: 212-613-2171 Fax: 212-554-9686
                                                                         psaso@gibbonslaw.com




                                                            May 24, 2021


VIA EMAIL

 Alexander Zuckerman, Esq.
 Quinn Emanuel Urquhart & Sullivan, LLP
 Fifty-one Madison Avenue, 22nd Floor
 New York, New York 10010


        Re:      ICT v. Hewlett Packard Financial Services India
                 (D. Mass.) Index No. 16-cv-10386

Dear Alex,

       We write to inform you that Defendants are rejecting document productions that Plaintiffs
purported to make on or after January 29, 2021, with a few exceptions. Plaintiffs have belatedly
produced ICT 0801564-0802222. Defendants are rejecting the entirety of those document
productions, with the following exceptions:

    •   Yu’s costs potentially related to her cervical surgery (ICT0801597);
    •   Yuyi’s medical records produced prior to his deposition (ICT0801578; ICT0801579;
        ICT0801580; ICT0801582-85; ICT0801587; ICT0801595; ICT0801612);
    •   Styller’s Allways Health Partners records (ICT0801613-29) -- because Plaintiffs assisted
        Defendants in obtaining these records from Allways and Defendants served a subpoena
        on Allways for these records long before the close of discovery;
    •   Dr. Bardey’s examination notes that pre-date February 1, 2021 -- (ICT0801971-77;
        ICT0801980-83; ICT0802001-04 (except for the bottom of page ICT0802004, which
        appear to be notes dated 02/03/2021); ICT0802040-43 (except for the bottom of page
        ICT0802043 which appear to be notes dated 02/04/2021));
    •   Dr. Bardey’s video recordings of interviews that he conducted with Plaintiffs prior to
        February 1, 2021 -- (ICT0801978-79); and
    •   Dr. Bardey’s raw data that pre-date February 1, 2021 -- (ICT0802131-42; ICT0802143-
        48).

        All other documents produced between ICT 0801564-0802222 are hereby rejected.




2897542.1 108164-84842
      Case 1:16-cv-10386-LTS Document 525-16 Filed 08/16/21 Page 3 of 3



Alex Zuckerman
May 24, 2021
Page 2


                                         Sincerely,




                                         Paul A. Saso
                                         Director
cc:   Jonathan Oblak, Esq.
      Alexander Spiro, Esq.
      Luke Nikas, Esq.
      Michael Bunis, Esq.
      Mark Edgarton, Esq.
      Kevin Quigley, Esq.




2897542.1 108164-84842
